Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0002], line 13: “mother” should read “mothers”
Paragraph [0002], line: 20 contains a hyperlink, The embedded hyperlink is improper. Browser executable code is not permitted in the specification.
Paragraph [0003], line 14: contains a hyperlink, The embedded hyperlink is improper. Browser executable code is not permitted in the specification.
Paragraph [0003], line 16: contains a hyperlink, The embedded hyperlink is improper. Browser executable code is not permitted in the specification.
Paragraph [0003], line 17: contains a hyperlink, The embedded hyperlink is improper. Browser executable code is not permitted in the specification.
Paragraph [0003], line 18: contains a hyperlink, The embedded hyperlink is improper. Browser executable code is not permitted in the specification.
Paragraph [0016], line 13: contains a hyperlink, The embedded hyperlink is improper. Browser executable code is not permitted in the specification.
Appropriate correction is required.

Claim Objections
Claim 1, 2, and 12 are objected to because of the following informalities: 
In line 5 of claim 1, “the hydrocolloid and non-adherent protective layers” should be regarded as --the hydrocolloid layer and non-adherent protective layer-- for purpose of clarity and consistency in the claim language.
In lines 1-2 of claim 2, “three dimensional” should read “three-dimensional”
In line 3 of claim 2, “when the dressing is applied to a breast” should be regarded as –when the dressing is applied—for purpose of clarity.
In line 4 of claim 12, “chains of and hydrophilic” should read “chains of a hydrophilic”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center segment" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the center segment” will be interpreted as --a center segment--. Claims 1-28 are rejected by virtue of dependency on claim 1.
Claim 3 recites the limitation "the hydrocolloid" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the hydrocolloid” will be interpreted as --the hydrocolloid layer--.
Claim 5 recites the limitation "the total weight" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the total weight” will be interpreted as --a total weight--.
Claim 10 recites the limitation "the hydrocolloid" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the hydrocolloid” will be interpreted as --the hydrocolloid layer--.
Claim 17 recites the limitation "the outer edge of the inside surface" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the outer edge of the inside surface” will be interpreted as -- the outer edge of an inside surface --.
Claim 25 recites the limitation "the outer periphery" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the outer periphery” will be interpreted as --the outer surface --.
Claim 26 recites the limitation "the plane established by the perimeter" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the plane established by the perimeter” will be interpreted as --a plane established by the perimeter --.
Claim 26 recites the limitation "the length" in lines 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the length” will be interpreted as --a length--.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10, 17, 19, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369)
	Regarding claim 1, Williams discloses a dressing (bandage, P. 1, paragraph [0007]) comprising a layer (middle layer 26, P. 1, paragraph [0019])  on a polymeric sheet (outer layer 22, P. 1, paragraph [0019] wherein it is known in the art that a plastic is a polymer) and a non-adherent protective layer (bottom layer 24, P. 1, paragraph [0019]) on the center segment (see FIG. 1 of Williams; bottom layer 24 is centered on the adjacent layer) of the layer (middle layer 26, P. 1, paragraph [0019]) contiguous with the polymeric sheet (22) or the non-adherent protective layer (24) on the center segment of the polymeric sheet (22) with the layer (26) ringing the non-adherent protective layer (24) on the polymeric sheet, the dressing (bandage) having an outer edge (legs 20, P. 1, paragraph [0019]), an inner surface formed by the middle (26) and non-adherent protective (24) layers and an outer surface formed by the polymeric sheet (22) (see FIG. 2 of Williams; the inner surface is composed of the middle layer 26 and bottom layer 24, while both layers are surrounded by outer layer 22 which creates an outer surface).
Williams does not disclose wherein the middle layer disposed on the polymeric sheet is a hydrocolloid.
	However, Lucast et al. teaches an analogous dressing (dressing 10) comprising an analogous middle layer (high moisture transmission layer 14, Col. 3, lines 37-38) including a hydrocolloid (Col. 7, lines 6-9) disposed on a polymeric sheet (polymeric backing layer 12, Col. 3, line 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have provided the middle layer of the bandage of Williams with a hydrocolloid, as taught by Lucast et al., in order to provide a more therapeutic bandage by providing a layer that can retain sufficient moisture to avoid desiccation of the wound site, (Lucast et al. Col. 13, lines 40-41).
	Regarding claim 2, Williams in view of Lucast et al. discloses the invention as discussed above.
Williams further discloses, wherein at least the non-adherent protective layer (bottom layer 24, paragraph [0019]) has a three dimensional shape (see FIG.2 of Williams; bottom layer 24 is configured to fit within the three dimensional shape of cone figure 10) adapted to provide delicate contact, or minimal contact or substantially no contact with breast tissue when the dressing is applied to a breast (see FIG. 2 of Williams; when the bandage is applied to a breast, the bottom layer 24 is raised above the breast, thus making minimal or no contact with the breast, P.1, paragraph [0009]).
Regarding claim 3, Williams in view of Lucast et al. discloses the invention as discussed above.
Williams in view of Lucast et al. discloses wherein the hydrocolloid comprises at least a hypoallergenic carbohydrate and/or a hydrophilic synthetic hydrogel or a combination thereof (“Hydrocolloids that may be used include selected acrylate polymers having hydroxy or amine functionalities, poly (N-vinyl lactams), polyacrylamides, polysaccarides, natural and synthetically modified alginates, guar gums, natural and synthetically modified celluloses, chitosan, chitin, polyoxyalkylenes, and polyvinyl alcohol”, Col. 7, lines 19-29, wherein it is known in the art that a hydrogel has hydrophilic properties).
Regarding claim 10, Williams in view of Lucast et al. discloses the invention as discussed above.
Williams in view of Lucast et al. further discloses wherein the hydrocolloid layer (Lucast et al., high moisture vapor transmission adhesive layer 14, Col. 4, lines 33-34) is capable of absorbing water up to about 70 percent of the weight of the hydrocolloid (Lucast et al., “the high moisture transmission layer is a polymeric film, a layer of adhesive or a combination thereof. Preferably, this layer absorbs between 10 and 100% of its own weight in water”, Col. 6, lines 43-47).
Regarding claim 17, Williams in view of Lucast et al. further discloses the invention above. 
Williams in view of Lucast et al. further discloses the outer edge of the inside surface of the hydrocolloid layer (Lucast et al., high moisture vapor transmission adhesive layer 14, Col. 4, lines 33-34) is coated with a non-tacky hypoallergenic (“preferably a hypoallergenic acrylate copolymer adhesive”, Col. 4, lines 38-39) adherent (Lucast et al. skin contact adhesive layer 16, Col. 4, line 36) coating for binding the dressing to skin (see FIG. 1 of Lucast et al.; skin contact adhesive layer covers the outer edge of the inside surface of the high moisture vapor transmission adhesive layer). 
Regarding claim 19, Williams in view of Lucast et al. discloses the invention as discussed above.
Williams further discloses wherein the dressing (bandage, P. 1, paragraph [0007]) is suitable as a protective covering for a nursing nipple (see FIG. 2 of Williams; the bandage is adaptable to be used as a protective covering for a nursing nipple wherein the legs 20 adhere to the surrounding breast, and the central cone piece 10 is placed over the nipple, thus protecting it from external factors).
Regarding claim 20, Williams in view of Lucast et al. further discloses the invention above.
Williams further discloses that the dressing (bandage, P. 1, paragraph [0007]) at least partially alleviates a painful nursing nipple (“Adhesive bandages are used to protect wounds from friction, bacteria, damage and dirt in order to facilitate the healing process”, P. 1, paragraph [0004], wherein protecting the wound, particularly a nursing a nipple, helps alleviate the pain caused by external factors).
Regarding claim 28, Williams in view of Lucast et al. further discloses the invention above.
Williams further teaches an analogous dressing (bandage, P.1, paragraph [0007]) wherein the three dimensional shape (see FIG.2 of Williams; bottom layer 24 is configured to fit within the three dimensional shape of cone figure 10) of the non-adherent protective layer (bottom layer 24, paragraph [0019]) is adapted to be raised or elevated slightly above the surface of the tissue (see FIG. 2 of Williams; when the bandage is applied to a breast, the cone piece 10 is raised above the breast, thus making minimal or no contact with the tissue, P. 1, paragraph [0009]). 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) in view of Libbey et al. (U.S. 5,203,764) and further in view of Buglino et al. (U.S. 6,011,194) (with extrinsic evidence provided by Ogunro (U.S. 4,819,623))
Regarding claim 4, Williams in view of Lucast et al. further discloses the invention above.
Williams in view of Lucast et al. does not disclose wherein the non-adherent protective layer is hypoallergenic, has a thickness of at least about one millimeter and comprises a silicone material, a cellulose derivative material, a polyester material or a combination thereof.
However, Libbey et al. teaches an analogous wound dressing (Col. 1, lines 8-9) wherein the non-adherent protective layer (“non-adherent" wound contact interface materials, Col. 10, line 3) is hypoallergenic (“Such "non-adherent" wound contact interface materials are typically transparent and hypoallergenic”, Col. 10, lines 3-7) and comprises a silicone material, a cellulose derivative material, a polyester material or a combination thereof (“Such materials are typically made from polymeric sheets, webs, or films”, Col. 10, lines 7-8, wherein silicone is a polymer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-adherent protective layer of Williams in view of Lucast et al. to be a hypoallergenic, silicone material, as taught by Libbey et al., in order to provide a more accessible bandage in which users with such allergies can use the bandage. 
Williams in view of Lucast et al. and further in view of Libbey et al. discloses the invention as discussed above.
Williams in view of Lucast et al. in view of Libbey et al. does not disclose wherein the non-adherent protective layer has a thickness of at least about one millimeter
However, Buglino et al. teaches an analogous wound dressing (wound dressing 10, Col. 3, line 26) wherein the non-adherent protective layer (non-stick layer 22, Col. 3, line 32) has a thickness of at least about one millimeter (“The absorbent layer and non-stick layer or film can both also be of any suitable thickness such as 1/16 inch each”, Col. 6, lines 43-45, wherein 1/16 inch corresponds to 1.5875 millimeters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-adherent protective layer of Williams in view of Lucast et al. and further in view of Libbey et al. with a thickness of at least 1 millimeter, as taught by Buglino et al., in order to allow for a reasonably thick non-adherent protective layer in which the layer can withstand impacts and stresses from the outside environment, while not being overall burdensome or uncomfortable to the user.
Regarding claim 11, Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. further discloses the invention above.
Williams in view of Lucast et al. in view of Libbey et al. further discloses the non-adherent protective layer (Libbey et al., “non-adherent" wound contact interface materials, Col. 10, line 3)  is a silicone material (Libbey et al. “Such materials are typically made from polymeric sheets, webs, or films”, Col. 10, lines 7-8, wherein silicone is a polymer), is hypoallergenic and the silicone material (Libbey et al. “Such "non-adherent" wound contact interface materials are typically transparent and hypoallergenic”, Col. 10, lines 3-7)  has minor T and Q links and flexible, soft properties (one of ordinary skill in the art would recognize that silicone materials have flexible and soft properties, wherein it is further obvious that silicone materials and silicone resins in particular, can conveniently be identified according to a shorthand nomenclature system well known to those skilled in the art as "MDTQ" nomenclature, wherein T and Q links are inherent.) (“silicone sheet is so soft, supple and flexible, Col. 4, lines 54-55 of Ogunro). 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) in view of Libbey et al. (U.S. 5,203,764) in view of Buglino et al. (U.S. 6,011, 194) and further in view of Vanderlaan et al. (U.S. 5,962,548)
Regarding claim 5, Williams in view of Lucast et al. in view of Libbey et al. and further in view of Buglino et al. discloses the invention as discussed above.
Williams in view of Lucast et al. in view of Libbey et al. and further in view of Buglino et al. does not disclose wherein the non-adherent protective layer is capable of containing up to at least about 40 percent by weight water relative to the total weight of the non- adherent protective layer.
However, Vanderlaan et al. teaches an analogous non-adherent protective layer composition (silicone hydrogel, Col. 10, lines 48-51) wherein the non-adherent protective layer (silicone hydrogel, , Col. 10, lines 48-51) is capable of containing up to at least about 40 percent by weight water relative to the total weight of the non-adherent protective layer (“the silicone hydrogels after hydration of the polymers preferably comprise 2 to 50 weight percent water”, Col. 13, lines 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-adherent protective layer of Williams in view of Lucast et al. in view of Libbey et al. and further in view of Buglino et al. with a water composition of at least 40 percent, as taught by Vanderlaan et al., in order to create a non-adherent protective layer with a higher water content in order to increase the oxygen permeability of the bandage to provide sufficient airflow to the wound (Vanderlaan et al., Col. 1 lines 20-31)
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) in view of Libbey et al. (U.S. 5,203,764) in view of Buglino et al. (U.S. 6,011, 194) and further in view of Scheinberg et al. (U.S. 7,087,806).
Regarding claim 6, Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. further discloses the invention above.
Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. does not disclose wherein the non-adherent protective layer has an average length and width or diameter each of up to about 35 mm to about 65mm.
However, Scheinberg et al. teaches an analogous bandage (bandage 114, Col. 8, line 32, FIG. 10) wherein the non-adherent protective layer (dome 122, Col. 8, line 49, FIG. 10 has an average length and width or diameter each of up to about 35 mm to about 65mm (“The dome 122 thus has a preferred overall length 136 of about 35 mm (1.375 in.) and an overall width 138 of about 12.7 mm (0.5 in.)”, Col. 8, lines 49-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-adherent protective layer of Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. with a length and width up to about 35 millimeters to about 65 millimeters, as taught by Scheinberg et al., in order to optimize the bandage wherein the polyethylene is amply flexible yet strong enough to withstand the usual forces to be encountered (Scheinberg et al., Col. 5, lines 21-23) (FIG. 10 is a further variation of FIG. 1 with similar construction to the bandage 14, but is of a different shape, resembling a figure-of-eight having a pair of enlarged end portions and a narrow waist portion).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) and further in view of Stroebech et al. (U.S. 20100204665A1)
Regarding claim 7, Williams in view of Lucast et al. discloses the invention as discussed above.
Williams in view of Lucast et al. does not disclose wherein the hydrocolloid layer has average length and width dimensions or a diameter of up to about 6-7 centimeters and a thickness of up to about 40 mm.
However, Stroebech et al. teaches an analogous hydrocolloid layer (hydrocolloid-based skin adhesive, P. 1, paragraph [0019]) wherein the hydrocolloid layer (hydrocolloid-based skin adhesive) has average length and width dimensions or a diameter of up to about 6-7 centimeters and a thickness of up to about 40 mm (“A standard hydrocolloid adhesive […] with a diameter of 50 mm (5 cm) and a thickness of 1 mm, P. 4, paragraph [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydrocolloid layer of Williams in view of Lucast et al. with a thickness of at least 1 millimeter and a diameter of up to about 6-7 centimeters, as taught by Stroebech et al., in order to allow for a hydrocolloid layer with a larger surface area to better adhere to the breast in order to keep the wound protected, and a larger volume to allow for a greater absorption of water in order to keep the wound moisturized.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) in view of Stroebech et al. (U.S. 20100204665A1) and further in view of Scheinberg et al. (U.S. 7,087,806)
Regarding claim 8, Williams in view of Lucast et al. and further in view of Stroebech et al. discloses the invention as discussed above.
Williams in view of Lucast et al. and further in view of Stroebech et al. does not disclose wherein non-adherent protective layer has an average perimeter dimension of up to about I to 2 centimeters. 
However, Scheinberg et al. teaches an analogous wound dressing (banadge 114, Col. 8, line 32) wherein the non-adherent protective layer (dome 122, Col. 8, line 46) has an average perimeter dimension of up to about I to 2 centimeters (“The dome 122 thus has a preferred overall length 136 of about 35 mm (1.375 in.) and an overall width 138 of about 12.7 mm (0.5 in.), although both of these dimensions could be varied within a range of at least +/- 6.3 mm (0.25 in.), Col. 8, lines 49-53, given a length of 28.7 mm and a width of 6.4 mm, the average perimeter dimension is 17.55 mm or 1.755 centimeters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-adherent protective layer of Williams in view of Lucast et al. with an average perimeter dimension of up to about I to 2 centimeters, as taught by Scheinberg et al., in order to provide a more accessible bandage by allowing for a wider range of applications (Scheinberg et al., Col. 9, lines 10-13)
Regarding claim 9, Williams in view of Lucast et al. in view of Stroebech et al. further in view of Scheinberg et al. discloses the invention as discussed above.
Williams in view of Lucast et al. in view of Stroebech et al. further in view of Scheinberg et al. discloses an analogous hydrocolloid layer (Stroebech et al., hydrocolloid-based skin adhesive, P. 1, paragraph [0019]) wherein the hydrocolloid (Stroebech et al., hydrocolloid-based skin adhesive) layer has a circular outer edge (Stroebech et al., round oblate, P. 4, paragraph [0099]) describing a diameter of up to about 6 to 7 centimeters (Stroebech et al., “A standard hydrocolloid adhesive […] with a diameter of 50 mm (5 cm)”, P. 4, paragraph [0099]).
Williams in view of Lucast et al. in view of Stroebech et al. further in view of Scheinberg et al. does not disclose the non-adherent protective layer has a length and width describing a circular circumference of a radius of up to about 5 centimeters.
However, Scheinberg et al. teaches an analogous dressing (bandage 14, Col. 3, line 33) wherein the non-adherent protective layer (dome 28, Col. 3, lines 47-57) has a length and width describing a circular circumference of a radius of up to about 5 centimeters (diameter 31 of 0.900 in (radius of 1.143), Col. 7, line 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-adherent protective layer of Williams in view of Lucast et al. and further in view of Stroebech et al. with a radius of up to about 5 centimeters, as taught by Scheinberg et al., in order to provide a more accessible bandage by allowing for a wider range of applications (Scheinberg et al., Col. 9, lines 10-13)

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) in view of Libbey et al. (U.S. 5,203,764) in view of Buglino et al. (U.S. 6,011, 194) and further in view of Saxena et al. (WO2012128752)
Regarding claim 12, Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. discloses the invention above.
Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. does not disclose wherein the silicone material is a silicone MDTQ hydrogel or is a silicone copolymer with dimethylsilicone segments and hydrophilic (meth)acrvlate ester or vinyl alcohol or allyl alcohol polymer segments or a dimethylsilicone polymer with side chains of and hydrophilic (meth)acrylate ester or vinyl alcohol or allyl alcohol polymer.
However, Saxena et al. teaches a silicone (silicone monomer, paragraph [00010]) wherein the silicone material is a silicone MDTQ hydrogel (silicone hydrogel, paragraph [00039]) (Silicone materials and silicone resins in particular, can conveniently be identified according to a shorthand nomenclature system well known to those skilled in the art as "MDTQ" nomenclature) or is a silicone copolymer with dimethylsilicone segments and hydrophilic (meth)acrvlate ester or vinyl alcohol or allyl alcohol polymer segments or a dimethylsilicone polymer with side chains of and hydrophilic (meth)acrylate ester or vinyl alcohol or allyl alcohol polymer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the silicone non-adherent protective layer of Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. with a silicone MDTQ hydrogel, as taught by Saxena et al., in order to provide an improved non-adherent proactive layer with  a soft, flexible, and highly transparent and water absorbing properties (Saxena et al., paragraph [00039]).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) in view of Libbey et al. (U.S. 5,203,764) in view of Buglino et al. (U.S. 6,011, 194) and further in view of Trauter et al. (DE3423942 – See Machine Translation) 
Regarding claim 13, Williams in view of Lucast et al. in view of Libbey et al. further in view of Buglino et al. discloses the invention above.
Williams in view of Lucast et al. in view of Libbey et al. further in view of Buglino et al. does not disclose the silicone material, cellulose derivative material and/or polyester material is mixed with a high average molecular weight hydrogel to provide a non-adherent protective layer-hydrogel combination.
However, Trauter et al. teaches the silicone material (“silicones, mixtures of silicones or mixtures of at least one silicone with at least one other substance”, paragraph [0008]), cellulose derivative material and/or polyester material is mixed with a high average molecular weight hydrogel (polyethylene glycol, paragraph [0008]) to provide a non-adherent (anti-adhesive, paragraph [0008]) protective layer-hydrogel combination.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the silicone of Williams in view of Lucast et al. in view of Libbey et al. further in view of Buglino et al. with a high average molecular weight hydrogel, as taught by Trauter et al., in order to provide a layer with less adhesive properties in order to prevent the layer from adhering to other layers (Trauter et al., paragraph [0007]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) in view of Libbey et al. (U.S. 5,203,764) in view of Buglino et al. (U.S. 6,011, 194) in view of Trauter et al. (DE3423942 – See Machine Translation) and further in view of Saxena et al. (WO2012128752)
Regarding claim 14, Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. further in view of Trauter et al. further discloses the invention above.
Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. further in view of Trauter et al. does not disclose wherein the non-adherent protective layer combination retains and/or contains water at a percentage of tip to 60 percent of the weight of the mixture.
However, Saxena et al. teaches an analogous silicone hydrogel combination (silicone hydrogel, paragraph [00039])  wherein the non-adherent protective layer combination retains and/or contains water at a percentage of tip to 60 percent of the weight of the mixture (The present silicone hydrogel films were found to have dynamic contact angles with water, less than 80° and absorb about 10 to about 70 wt.% of water”, paragraph [00039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a silicone hydrogel combination Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. further in view of Trauter et al. with a water percentage up to 60%, as taught by Saxena et al., in order to provide an improved non-adherent protective layer-hydrogel combination layer better capable of being wet as to moisturize the skin.
Regarding claim 15, Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. in view of Trauter et al. further in view of Saxena et al. further discloses the invention above.
Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. in view of Trauter et al. further in view of Saxena et al. does not disclose wherein the combination maintains its water percentage at least for 10 hours while in contact with ambient condition.
However, Saxena et al. further teaches wherein the combination maintains its water percentage at least for 10 hours while in contact with ambient condition (the silicone hydrogel combination has the same composition and properties as the claimed therefore it is inherent that the combination would maintain its water percentage for at least 10 hours).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that given a 10-70% of water content absorption, as taught by Saxena et al., it would be further obvious that the combination provided by Williams in view of Lucast et al. in view of Libbey et al. in view of Buglino et al. further in view of Trauter et al. would maintain its water percentage for at least 10 hours, as taught by Saxena et al., in order to provide an improved non-adherent protective layer-hydrogel combination layer better capable of staying wet as to moisturize the skin.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) and further in view of Botten et al. (U.S. 6,106,507)
Regarding claim 16, Williams in view of Lucast et al. further discloses the invention above. 
Williams in view of Lucast et al. discloses wherein the outer surface of the hydrocolloid layer is covered by a polymeric sheet.
Williams in view of Lucast et al. does not disclose wherein the polymeric sheet is microporous.
However, Botten et al. teaches a microporous polymeric sheet (covering layer 13, Col. 3, lines 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the polymeric sheet of Williams in view of Lucast et al. with microporous perforations, as taught by Botten et al., in order to allow for a polymeric layer with a multiplicity of tiny perforations that allow for the transmission of gases, including water vapor, but resist the passage of water and other liquids to allow the wound to receive fresh air while also protecting it (Botten et al., Col. 3, lines 36-38). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) and further in view of Cilento et al. (U.S. 4,773,408)
Regarding claim 18, Williams in view of Lucast et al. further discloses the invention above.
Williams in view of Lucast et al. does not disclose a release sheet polymer covering the inner surface of the dressing.
However, Cilento et al. teaches a release sheet polymer (silicone release paper, Col. 5, lines 20-21) covering the inner surface of the dressing (occlusive dressing 10, Col. 2, line 29) (“this adhesive surface contacts the wound site and the surrounding skin”, Col. 2, lines 12-13).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adhesive hydrocolloid layer of Williams in view of Lucast et al. with a release film, as taught by Cilento et al., in order to allow for the adhesive layer to be used when desired by protecting the adhesive layer of the dressing from being exposed to external contaminants (Cilento et al., Col. 2, lines 15-16).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) and further in view of Eckstein (US20110152798)
Regarding claim 21, Williams in view of Lucast et al. further discloses the invention above. 
Williams in view of Lucast et al. does not disclose wherein the outer surface of the dressing has a series of printed circular outlines designed for cutting the dressing to a custom size for a nursing breast.
However, Eckstein et al. teaches the outer surface (transparent film 8, Figure 2, P. 5, paragraph [0075]) of the dressing has a series of printed circular outlines (outline of the wound, P. 5, paragraph [0075], wherein the outlines can be any shape, including circular, as to match the shape of the wound) designed for cutting the dressing to a custom size for a nursing breast (“transparent film and further transparent film has been cut to size”, P. 5, paragraph [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer surface of the dressing of Williams in view of Lucast et al. with outlines, as taught by Eckstein et al., in order to allow for a dressing to be properly shaped and sized to fit the wound to encapsulate the wound from the outside environment (Eckstein et al., P. 1, paragraph [008]).

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) and further in view of Imonti (U.S. 4,870,977).
Regarding claim 22, Williams in view of Lucast et al. further in view of Imonti further discloses the invention above.
Williams in view of Lucast et al. further in view of Imonti does not disclose a dressing contained in a container, sack or bag.
However, Imonti teaches a dressing (wound protector 10, Col. 3, line 21) contained in a container, sack or bag (the present invention can be individually packaged for distribution in sterile packages, Col. 5, lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dressing of Williams in view of Lucast et al. with a protective packaging, as taught by Imonti, in order to allow for a dressing to be distributed in a sterile environment to protect the dressing from contaminants during transport (Imonti, Col. 5, lines 7-10).
Regarding claim 23, Williams in view of Lucast et al. in further view of Imonti further discloses the invention above.
Williams in view of Lucast et al. further in view of Imonti does not disclose a method comprising removing the dressing from the package and if a release sheet polymer covers the inner side of the dressing, removing the release sheet polymer, optionally cutting the dressing to custom size and applying the inner side of the dressing to a nursing breast.
However, Imonti further teaches a method comprising removing the dressing (wound protector 10, Col. 3, line 21) from the package (sterile packages, Col. 5, line 9) and if a release sheet polymer (protective paper tape 44, Col. 4, lines 13-14) covers the inner side of the dressing (10), removing the release sheet polymer (44) (“a protective paper tape 44 as shown in FIG.3 removable before application is provided on the back surface of each one of the tape strips 40”, Col. 4, lines 13-16), optionally cutting the dressing to custom size (wherein one of ordinary skill in the art would recognize that tape is able to be cut to a desired size) and applying the inner side of the dressing to a nursing breast (“positioning the wound protector bandage over the reconstructed nipple with the nipple disposed in the protector cap, attaching the pad of the positioned wound protector bandage to the patient's breast”, Col. 6, lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of Williams in view of Lucast et al. by removing the dressing from the package, removing an optional release sheet, optionally cutting the dressing to a desired size, and applying the dressing to a nursing breast, as taught by Imonti, in order to keep the dressing in a sterile environment, and properly fit the dressing to the nipple to allow for proper aeration of the nipple to promote healing thereof while minimizing communication with the unsanitary environment (Imonti, Col. 2, lines 1-3).
Regarding claim 24, Williams in view of Lucast et al. in further view of Imonti further discloses the invention above.
Williams in view of Lucast et al. further in view of Imonti does not disclose wherein the non-adherent protective layer is centered on the breast nipple.
However, Imonti further teaches the non-adherent protective layer (pad 12, Col. 3, lines 30-32), is centered on the breast nipple (“to hold the sterile pad and protector member to the woman's breast 17 when positioned over her nipple 18 and areola 19”, Col. 3, lines 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of Williams in view of Lucast et al. by placing the non-adherent protective layer over the center of a breast nipple, as taught by Imonti, in order to place the dressing over the center of the wound as to allow for proper aeration of the nipple to promote healing thereof while minimizing communication with the unsanitary environment (Imonti, Col. 2, lines 1-3).
Regarding claim 25, Williams in view of Lucast et al. in further view of Imonti further discloses the invention above.
Williams in view of Lucast et al. further discloses wherein at least the outer periphery of the hydrocolloid layer (Lucast et al., high moisture transmission layer 14, Col. 3, lines 38-39) (Lucast et al., “An alternative high moisture vapor transmission adhesive for use in the present composites is a gel-adhesive composite comprising a pressure Sensitive adhesive, a hydrocolloid”, Col. 7, lines 6-8) of the dressing (Lucast et al., dressing 10, Col. 3, line 38) has a mildly adhesive edge (Lucast et al., “The pressure sensitive adhesive used in the gel-adhesive composite may be a broad variety of adhesives which may uniformly disperse a gel therein”, Col. 7, lines 9-11, as the adhesive is uniformly dispersed within, the entire hydrocolloid layer should be adhesive).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150257937) in view of Lucast et al. (U.S. 6,103,369) and further in view of Scheinberg et al. (U.S. 7,087,806).
Regarding claim 26, Williams in view of Lucast et al. and further in view of Scheinberg et al. further discloses the invention above.
Williams in view of Lucast et al. and further in view of Scheinberg et al. does not disclose wherein the dressing has a center axis perpendicular to the plane established by the perimeter of the dressing and the center axis is length adjustable, the length adjustment providing an adaptation of the non-adherent protective layer to accommodate variations of nipple sizes.
However, Scheinberg et al. teaches an analogous dressing (bandage 114, Col. 8, lines 32-35, FIG. 10) (FIG. 10 is a further variation of FIG. 1 with similar construction to the bandage 14, but is of a different shape, resembling a figure-of-eight having a pair of enlarged end portions and a narrow waist portion) wherein the dressing (114) has a center axis perpendicular to the plane established by the perimeter of the dressing and the center axis is length adjustable, the length adjustment providing an adaptation of the non-adherent protective layer (dome 122, Col. 8, lines 49-54) to accommodate variations of nipple sizes (“The height of such a dome could be within the range of 4-6 mm. (0.18–0.25 in.)”, Col. 8, lines 53-54, FIG. 10, the length of the dome 122 extending upwardly perpendicular to a perimeter of the bandage 114 has a set of various lengths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-adherent protective layer of Williams in view of Lucast et al. with a set of lengths extending upwardly perpendicular to a perimeter of the dressing, as taught by Scheinberg et al., in order to allow for the length of the non-adherent layer to be adjusted in order to protect an area of a patient’s skin with an appropriately large dressing. (Scheinberg et al., Col. 9, lines 14-18).
Regarding claim 27, Williams in view of Lucast et al. and further in view of Scheinberg et al. further discloses the invention above.
Williams in view of Lucast et al. and further in view of Scheinberg et al. does not disclose wherein adjustment of the length of the center axis provides a set of non-adherent protective layer lengths along the center axis.
However, Scheinberg et al. teaches an analogous dressing (bandage 114, Col. 8, lines 32-35, FIG. 10) (FIG. 10 is a further variation of FIG. 1 with similar construction to the bandage 14, but is of a different shape, resembling a figure-of-eight having a pair of enlarged end portions and a narrow waist portion) wherein adjustment of the length of the center axis provides a set of non-adherent protective layer lengths (dome 122, Col. 8, lines 49-54) along the center axis. (“The height of such a dome could be within the range of 4-6 mm. (0.18–0.25 in.)”, Col. 8, lines 53-54, FIG. 10, the length of the dome 122 extending upwardly perpendicular to a perimeter of the bandage 114 has a set of various lengths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-adherent protective layer of Williams in view of Lucast et al. with a set of lengths extending upwardly perpendicular to a perimeter of the bandage, as taught by Scheinberg et al., in order to allow for the length of the non-adherent layer to be adjusted in order to protect an area of a patient’s skin with an appropriately large bandage. (Scheinberg et al., Col. 9, lines 14-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC RICHARD MCQUIGGAN/Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/Primary Examiner, Art Unit 3786